Citation Nr: 0030411	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  92-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left leg consisting of 
neurological deficit, currently evaluated 10 percent 
disabling.

2.  Entitlement to a separate compensable rating for alleged 
vascular pathology of the left leg associated with residuals 
of a shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
November 1945.  He had an additional period of service from 
November 1947 to November 1949, for which VA benefits are not 
authorized.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1991 confirmed 
rating decision in which the Regional Office (RO) continued 
the veteran's 30 percent evaluation for residuals of a shell 
fragment wound of the left lower extremity.  The case was 
remanded by the Board in July 1993 for evidentiary 
development.  

In August 1996, the veteran and his representative were 
accorded a hearing at the RO before a hearing officer.  A 
transcript of the hearing is of record.  Subsequently, by 
rating action of April 1997, the RO assigned a separate 10 
percent rating for a tender and painful scar as a residual of 
a shell fragment wound of the left lower extremity, effective 
June 13, 1975.  This decision resolved an issue which had 
arisen since the July 1993 Board remand, in the veteran's 
favor.  The requested development was accomplished and the 
case was thereafter returned to the Board for further 
appellate consideration.

The Board issued a decision in December 1997 which denied a 
rating greater than 30 percent for residuals of a shell 
fragment wound of the left lower extremity.  The decision was 
based on a determination by the Board that an increased 
rating for residuals of a shell fragment wound of the left 
leg (below the knee), consisting of muscle injury, was not 
warranted.  The veteran subsequently appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Ultimately, a Joint Motion for Remand was 
entered into by the veteran's representative and the Office 
of the General Counsel of VA for the stated reason that the 
Board did not address the issue of whether or not the veteran 
is entitled to a separate rating for neurological and/or 
vascular disabilities associated with his service-connected 
shrapnel injury of the left leg.  Thereafter, the Court 
issued an order in August 1998 vacating the Board's decision 
based on the Joint Motion for Remand.  

The Board remanded the case to the RO in February 1999 and in 
June 2000, in order to specifically address the matters 
raised in the Joint Motion for Remand.  While the case was on 
remand, the RO entered a decision in July 2000 granting a 
separate compensable rating for neuropathy of sensory 
branches of the superficial peroneal nerve, residual of a 
shell fragment wound of the left lower extremity; a 10 
percent evaluation was assigned, effective April 3, 1999, the 
date of a VA examination indicating the presence of such 
neurological deficit.  The RO did not assign a separate 
compensable rating for alleged vascular impairment associated 
with residuals of a shell fragment wound of the left leg.  
The case was then returned to the Board for continuation of 
appellate review.  The veteran took exception to the rating 
assigned for neurological deficit of the left leg due to a 
shell fragment wound, and continued his appeal for an 
increased rating.

The Board has recharacterized the issues on appeal to 
reflect, specifically, the matters addressed in the Joint 
Motion for Remand and Court Order, which left undisturbed the 
30 percent rating assigned for residuals of a shell fragment 
wound of the left leg consisting of muscle injury.

FINDINGS OF FACT

1.  Neuropathy of sensory branches of the superficial 
peroneal nerve, residual of a shell fragment wound of the 
left leg, is productive of no more than moderate impairment.

2.  Vascular impairment associated with the veteran's shell 
fragment wound of the left leg is not currently shown to 
exist.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for neuropathy of 
sensory branches of the superficial peroneal nerve, residual 
of a shell fragment wound of the left leg, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8522 (1999).

2.  In the absence of vascular impairment associated with the 
veteran's shell fragment wound of the left leg, a separate 
compensable rating for such pathology is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.31 and 
§ 4.104, Diagnostic Code 7116 (effective prior to January 12, 
1998); 38 C.F.R. § 4.104, Diagnostic Code 7114 (effective on 
and after January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records and postservice medical records from 
VA and private treatment sources through 1991 do not reflect 
any vascular (arterial) or neurological deficit of the left 
leg resulting from a shell fragment wound.  VA treatment 
notations, dated from 1987 to 1991, show that the veteran 
reported chronic low back pain, accompanied by bilateral 
lower extremity pain.  Lower extremity pain was attributed to 
neuropathy or radiculopathy on the basis of diabetes and/or 
spinal stenosis.

A February 1992 VA orthopedic clinic record reflects that the 
veteran complained of aching and burning of the left leg at 
rest and a tightness or pain in the left leg with walking 
more than 1/2 block.  The assessment was that left leg symptoms 
might possibly be of either neurogenic or vascular etiology.  
A March 1992 VA neurology clinic record reflects that the 
veteran complained of cramps in the left calf on walking more 
than 1/2 block.  The assessment was diabetic peripheral 
neuropathy and left leg claudication.

The veteran was evaluated at a VA vascular laboratory in July 
1992.  The assessment was no evidence of peripheral vascular 
disease.  A September 1992 VA neurology clinic record 
indicates that the veteran continued to complain of left leg 
claudication with walking.  It was reported that left lower 
extremity Doppler testing was normal.  The continued 
assessment was diabetic peripheral neuropathy and left leg 
cramping/claudication.

VA vascular and neurologic examinations were performed in 
April 1999.  The examinations were scheduled pursuant to the 
Board's February 1999 remand seeking clarification as to the 
nature and etiology of any left leg neurologic or vascular 
disorder which might be present.

On VA vascular examination, the diagnosis was residual of 
shrapnel wound of the left calf with fracture of the left 
tibia, minor.  The examiner stated that no vascular pathology 
was identified and that intermittent claudication did not 
seem to be present.  Further, the examiner observed that the 
veteran had diabetes mellitus and noted that there was no 
evidence of arteriosclerosis of the left lower extremity.  In 
this regard, it was noted that the dorsalis pedis and 
posterior tibial pulsation on the left was equal to that on 
the right, which was very good, especially for an individual 
the veteran's age who was also diabetic.  The skin of the 
feet was warm, dry, and pink; the feet appeared normal.  

On VA neurologic examination, it was noted that the veteran 
had sustained a shell fragment wound to the left leg during 
World War II.  The veteran stated that he experienced chronic 
left leg pain below the knee, which he described as feeling 
like the stinging or burning of a bee bite.  He reported good 
function of the left leg.  According to his history, left leg 
pain became worse at night.  He had been treated with various 
pain medications, but had been unable to tolerate the side 
effects.  

Clinical inspection of motor status revealed a muscular 
defect in the left anterior tibialis.  There was otherwise no 
evidence of atrophy.  Femoral strength testing was 5/5 in the 
left lower extremity at the iliopsoas, quadriceps, 
hamstrings, anterior tibialis, gastrocnemius, and foot 
inverters.  Clinical inspection of sensory status showed 
decreased sensation to pinprick in the left lateral lower 
leg.  Reflexes were 2+ at the knee, and absent at the ankles.  
Coordination was intact.  Gait was normal.  The diagnosis was 
injury to nerve, primarily sensory branches of the 
superficial peroneal on the left.  

Following the June 2000 Board remand, the claims folder was 
returned to the same VA physician who conducted the April 
1999 VA neurological examination.  The physician issued an 
addendum to the April 1999 examination report in June 2000.  
The examiner stated that the superficial peroneal nerve 
provides both motor and sensory function to the foot.  It was 
responsible for flexion and eversion of the foot.  A distal 
nerve branch provided sensation to the dorsal aspect of the 
foot.  The examiner went on to point out that, in the 
veteran's case, the deficit was primarily sensory in nature, 
as there was no motor dysfunction identified at the left 
knee, ankle, foot or toes.  It appeared that a sensory 
dysfunction was the primary deficit involving the superficial 
peroneal nerve.

II.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).

The term "incomplete paralysis," with radicular group and 
other peripheral nerve injuries, indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (1999).

A 10 percent rating is warranted for incomplete paralysis of 
the superficial peroneal nerve, if moderate.  A 20 percent 
rating is warranted for incomplete paralysis of the 
superficial peroneal nerve, if severe.  A 30 percent rating 
is warranted for complete paralysis of the superficial 
peroneal nerve; eversion of foot weakened.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8522 (1999).

A 20 percent rating is warranted for intermittent 
claudication of one extremity where there is minimal 
circulatory impairment, with paresthesias, temperature 
changes or occasional claudication.  38 C.F.R. § 4.104, 
Diagnostic Code 7116 (effective prior to January 12, 1998). 

A 20 percent rating is warranted for arteriosclerosis 
obliterans of one extremity where there is claudication on 
walking more than 100 yards, and; diminished peripheral 
pulses or ankle/brachial index of 0.9 or less.  38 C.F.R. 
§ 4.104, Diagnostic Code 7114, and Note (3) (effective on and 
after January 12, 1998).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

When regulations concerning entitlement to a higher rating 
are changed during the course of an appeal, the appellant is 
entitled to a decision on the claim under criteria which are 
most favorable to the appellant.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, regulations pertaining to the 
evaluation of peripheral vascular disorders were amended 
during the pendency of the appeal.  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165.  
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level.  38 C.F.R. 
§ 4.68 (1999).

With respect to neurologic residuals of a shell fragment 
wound of the left leg, an April 1999 VA neurologic 
examination demonstrated that there is no motor dysfunction 
of the left superficial peroneal nerve.  In this regard, the 
examiner found no left lower leg muscle atrophy or compromise 
of motor power.  Rather, residual neuropathy from a remote 
shell fragment wound to the left lower extremity was found to 
be wholly sensory in character.  

Accordingly, as neuropathy of the superficial peroneal nerve 
is wholly sensory in character, the rating assigned should 
reflect, at most, no more than a moderate impairment.  Here, 
the 10 percent evaluation assigned reflects moderate 
impairment.  The evidence of record does not support the 
assignment of rating greater than 10 percent for neuropathy 
of sensory branches of the superficial peroneal nerve, 
residual of a shell fragment wound of the left leg.  

With respect to alleged vascular residuals of a shell 
fragment wound of the left leg, the medical evidence 
establishes that the veteran does not have any vascular 
impairment of the left leg due to a shell fragment wound.  
There is no objective evidence demonstrating any diminution 
in peripheral pulses or any claudication.  The April 1999 VA 
vascular examination specifically ruled out such pathology.  
Inasmuch as the veteran does not have any vascular impairment 
of the left leg due to a shell fragment wound, no basis is 
provided, under either the old or revised rating criteria, 
for assignment of a separate compensable rating for the 
alleged vascular pathology of the left leg associated with 
residuals of a shell fragment wound.

The Board notes the veteran is in receipt of the following 
ratings for residuals of a shell fragment wound affecting the 
left leg (below the knee):  30 percent for muscle injury 
residuals, 10 percent for scars, and 10 percent for 
neurologic deficit.  The ratings for left leg disorders 
combine to 40 percent.  38 C.F.R. § 4.25 (1999).  The above-
cited amputation rule does not apply in this case since the 
combined rating for left leg pathology below the knee does 
not exceed 40 percent.  If it did exceed a 40 percent 
combined rating, the combined rating would have to be limited 
to 40 percent.  38 C.F.R. § 4.68 (1999).

As to all issues on appeal, the Board has been mindful of the 
doctrine of the benefit of the doubt.  However, the Board 
finds that there is not an approximate balance of positive 
and negative evidence regarding the issues on appeal so as to 
warrant application of the doctrine of the benefit of the 
doubt.  38 U.S.C.A. § 5107(b) (West 1991).

ORDER

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left leg consisting of neurological 
deficit, is denied.

Entitlement to a separate compensable rating for alleged 
vascular pathology of the left leg associated with residuals 
of a shell fragment wound is denied.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -


- 1 -


